Case 1:20-cv-00817-LMB-TCB Document 21 Filed 03/19/21 Page 1 of 3 PageID# 194




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

 XXXXXX, a minor, by his Parents and Next          )
 Friends, Jeffrey and Sharon Smith,                )
                                                   )
       Plaintiffs,                                 )
                                                   )
  v.                                               )        1:20-cv-00817-LMB-TCB
                                                   )
 ARLINGTON COUNTY SCHOOL                           )
 BOARD,                                            )
                                                   )
       Defendant.                                  )

            DEFENDANT ARLINGTON COUNTY SCHOOL BOARD’S
       MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD AND
                          COUNTERCLAIM

       Defendant Arlington County School Board, by counsel, moves this Court for judgment

on the administrative record and to uphold the administrative Hearing Officer’s April 20, 2020

decision as to No. 1, 2, and 3, pursuant to the Individuals with Disabilities Education Act, 20

U.S.C. §§ 1400 et seq., based on the administrative record before the Court.

       Defendant further moves this Court for judgment on the administrative record and

Defendant’s Counterclaim to reverse the administrative Hearing Officer’s April 20, 2020 decision as

to No. 4 ordering reasonable reimbursement for the cost of Plaintiffs’ private evaluation, pursuant to

the Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400 et seq., based on the

administrative record before the Court.

       The grounds for this Motion are fully set forth in Defendant’s Brief in Support of Motion for

Judgment on the Administrative Record and Counterclaim, filed herewith and incorporated herein by

reference.

       Date: March 19, 2021



                                                  1
Case 1:20-cv-00817-LMB-TCB Document 21 Filed 03/19/21 Page 2 of 3 PageID# 195




                                   Respectfully Submitted,

                                   ARLINGTON COUNTY SCHOOL BOARD
                                   By Counsel
                                   By: ____________/S/___________________
                                   John F. Cafferky, Esq. (VSB No. 26179)
                                   jcafferky@bklawva.com
                                   Emily K. Haslebacher, Esq. (VSB No. 92281)
                                   ehaslebacher@bklawva.com
                                   BLANKINGSHIP & KEITH, P.C.
                                   4020 University Drive, Suite 300
                                   Fairfax, Virginia 22030
                                   (703) 691-1235 (Telephone)
                                   (703) 691-3913 (Facsimile)

                                   Counsel for Defendant
                                   Arlington County School Board




                                      2
Case 1:20-cv-00817-LMB-TCB Document 21 Filed 03/19/21 Page 3 of 3 PageID# 196




                                      Certificate of Service

       I hereby certify that on this 19th day of March, 2021, I will electronically file the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the following:


                              James P. Atkinson, Esq. (VSB No. 92001)
                              Law Office of Grace E. Kim, P.C.
                              11325 Random Hills Road, Suite 360-110
                              Fairfax, Virginia 22030
                              703-225-3395 (telephone)
                              703-225-3333 (facsimile)
                              ja@gekimlaw.com
                              Counsel for Plaintiffs




                                              ___________/S/__________________________
                                              John F. Cafferky, Esq. (VSB No. 26179)
                                              jcafferky@bklawva.com
                                              Emily K. Haslebacher, Esq. (VSB No. 92281)
                                              ehaslebacher@bklawva.com
                                              BLANKINGSHIP & KEITH, P.C.
                                              4020 University Drive, Suite 300
                                              Fairfax, Virginia 22030
                                              (703) 691-1235 (Telephone)
                                              (703) 691-3913 (Facsimile)

                                              Counsel for Defendant
                                              Arlington County School Board




                                                 3
